Citation Nr: 0207659	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  96-21 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic pansinusitis.  

2.  Entitlement to special monthly pension (SMP).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel






INTRODUCTION

The veteran served on active duty from June 1945 to May 1946.  

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In November 1997, the Board remanded the claim for an 
increased evaluation for additional development.  At that 
time, the Board decision noted that a Substantive Appeal had 
been filed only on the issue of an increased rating.  
However, in view of the changes in the law since the prior 
Board action, the Board finds that the veteran's July 1997 
statement may be construed as a substantive appeal referable 
to the RO's prior denial of entitlement to SMP.  Therefore, 
the issue of entitlement to SMP is also before the Board at 
this time and will be addressed in this decision.  

The RO affirmed its previous denial of entitlement to a 
rating in excess of 10 percent for chronic pansinusitis in 
February 2002.  

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  The veteran's chronic pansinusitis is manifested by 
subjective complaints of pain in the frontal and left malar 
region, dull type, recurrent nasal stuffiness, and occasional 
headaches.  The veteran complained of interference with 
breathing through the nose only when turbinates were 
congested.  Sinus X-rays confirmed the diagnoses of allergic 
rhinitis and left frontal and maxillary sinusitis.  


2.  The veteran's pansinusitis is manifested by no more than 
6 incapacitating episodes per year which are no more than 
moderate in degree and do not require prolonged antibiotic 
treatment.  There is no evidence of significant purulence, 
polyps, moderate crusting, ozena, permanent hypertrophy of 
turbinates or significant obstruction of nasal passage.  

3.  The veteran's nonservice-connected disabilities are 
macular pigmentation and degeneration with bilateral eyesight 
of 20/200 rated as 70 percent disabling; organic brain 
syndrome due to arteriosclerosis, non psychotic, rated as 30 
percent disabling; hypertensive vascular disease (HVD), rated 
as 10 percent disabling; status post left dorsal herpes 
zoster with residuals, rated as noncompensable; and hearing 
loss, deafness, rated as noncompensable.  The combined 
schedular evaluation for pension purposes is 80 percent.  

4.  The veteran's disabilities do not render him unable to 
care for his daily personal needs without assistance form 
others, or unable to protect himself from the hazards and 
dangers of daily living on a regular basis.  

5.  The veteran does not have a single permanent disability 
rated 100 percent disabling, nor do his disabilities 
substantially confine him to his dwelling, the immediate 
premises, a ward or clinical area of an institution.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chronic pansinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.97, Diagnostic 
Codes (DCs) 6501, 6510, 6514 (prior to October 7, 1996); 
38 C.F.R. §§ 4.97, DCs 6510, 6514, 6522 (2001)

2.  The criteria for SMP have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.351, 3.352 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reveals that service connection was 
initially established for pansinusitis upon rating 
determination in April 1954.  A 10 percent rating was 
assigned.  This grant was primarily based on statements 
submitted by the veteran and fellow servicemen attesting to 
the fact that the veteran incurred sinusitis during service.  

In February 1979 the RO granted entitlement to a permanent 
and total disability rating for pension purposes from May 10, 
1978.  In addition to his service-connected sinus problems, 
the RO noted that the veteran suffered from nonservice-
connected disabilities to include organic brain syndrome due 
to arteriosclerosis and HVD.  

Subsequently added to the record were VA outpatient treatment 
records from 1993 and 1994.  These records include a magnetic 
resonance imaging (MRI) of the brain from November 1993.  
That test showed left maxillary ethmoidal and frontal 
sinusitis.  The veteran was seen intermittently in 1994 and 
1995 for sinus complaints.  A January 1995 VA record reflects 
that his vision was 20/200, bilaterally.  

An aid and attendance/housebound VA examination report from 
April 1995 reflects that the veteran was alert, oriented, and 
coherent.  He walked alone with the use of a cane for the 
blind.  He lived with his wife and granddaughter.  In 
addition to his sinusitis, it was noted that he had been 
totally deaf with tinnitus for 7 years.  He used bilateral 
hearing aids.  He had a history herpes zoster, 3 years, in 
the left abdominal flank, symptomatic at present.  For the 
past 2 years, he had been legally blind due to macular 
pigmentation and degeneration.  He also suffered from high 
blood pressure.  

His present complaints included dizziness, loss of balance, 
loss of vision, hearing loss, deafness, headaches, insomnia, 
an episode of loss of memory, and memory impairment.  He was 
on numerous medications.  He was 5' 8" tall and weighed 165 
pounds.  His state of nutrition was satisfactory, and his 
posture was erect and his gait was normal.  His blood 
pressure was 145/105.  The examiner noted that the veteran 
performed his own self-care with some limitations due to his 
vision and hearing impairments.  In a typical day, he watched 
television with difficulty, but he listened to the news.  He 
was competent to manage his own funds.  

The final diagnoses included hearing loss, deafness, using 
bilateral hearing aids, acute sinusitis, left maxillary, 
ethmoidal and frontal sinusitis; macular pigmentation and 
degeneration, legally blind, high blood pressure, chronic 
brain syndrome, status post left dorsal herpes zoster with 
residuals.  

VA examination in June 1995 revealed evidence of some 
mucurization of the nasal septum, congested nasal turbinates, 
no pus and no polyps in the nose.  X-rays revealed sclerosis 
of the left maxillary bone with thickening; the right 
maxillary sinus and other paranasal were clear.  

In June 1995, the RO denied a rating in excess of 10 percent 
for chronic pansinusitis.  Entitlement to SMP was also 
denied.  

In October 1995, the RO confirmed and continued the 10 
percent evaluation in effect for sinusitis.  In November 
1997, the Board remanded the claim for additional development 
to include review of the claim under the old criteria and the 
new, revised criteria, effective October 7, 1996.  The 
veteran was also to be scheduled for a contemporaneous 
examination.  

Subsequently added to the claims file were VA outpatient 
treatment records from 1998 through 2001.  These records 
reflect treatment for various disabilities.  They indicate 
that the veteran's vision was now 20/400 in one eye and 20/80 
in the other.  This February 2001 report also reflects that 
the veteran's vision was 10/160 in one eye, corrected, and 
10/60 in the other eye, corrected.  

A March 1999 VA cardiac rehabilitation program reflects that 
the veteran was "almost completely blind" and/or "legally 
blind," and that his activities of daily living included 
"modified" independence regarding self-care, toilet usage, 
bathing, and social interaction.  It was noted that he lived 
with his wife.  He helped with some homemaking tasks and his 
interests included television.  It was noted that he was 
learning and practicing energy conservation techniques, and 
that at discharge, he should be able to continue to be 
independent in self-care, productive and enjoy leisure 
activities, and perform tasks with minimum effort.  These 
records also show that the veteran was hospitalized for 
several days in July 2001 due to his heart disease.  

Pertinent to the current claim was an August 2001 VA 
examination which showed subjective complaints of frontal and 
left malar region pain, dully type, and also recurrent nasal 
stuffiness.  The veteran complained of interference with 
breathing through the nose only when his turbinates were 
congested.  There was no tenderness, purulent discharge or 
crusting and dyspnea at rest or on exertion.  Treatment 
included medication and left Caldwell Luc surgery in 1947.  
X-rays confirmed left frontal and maxillary sinusitis.  When 
asked to describe frequency and duration of periods of 
incapacitation regarding the veteran's sinusitis, the 
examiner remarked, "none."  As to objective findings, the 
examiner recorded that there was no nasal obstruction of 
either nostril.  The examination diagnoses were allergic 
rhinitis, and left frontal and maxillary sinusitis by x-ray.


Criteria

Increased Evaluations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2001).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2001); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

The severity of a disease of the nose and throat is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. § 4.97.  Effective on October 7, 1996, the 
regulations pertaining to evaluations for diseases of the 
nose and throat, to include sinusitis, changed.  See 61 Fed. 
Reg. 46,720 (1996).  The Board is prohibited from applying 
the new regulations prior to the effective date, see 38 
U.S.C.A. § 5110(g) (West 1991); VAOPGCPREC 3-2000, but must 
apply the more favorable version from and after the effective 
date of amendment.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO has considered the regulatory changes and the 
Board will do likewise.  As addressed below, the Board finds 
that neither the old or new regulatory criteria are more 
favorable in application to the appellant.



The RO has assigned a 10 percent evaluation for chronic 
pansinusitis under DC 6510.  Under both the old and new 
criteria, chronic pansinusitis is evaluated under the general 
rating criteria for sinusitis.  See 38 C.F.R. § 4.97, DC 6510 
and 6514 (1996 and 2001).  Under the old criteria, the 10 
percent rating contemplated moderate sinusitis with discharge 
or crusting or scabbing, infrequent headaches.  Under the new 
criteria, the 10 percent rating contemplates one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge, or crusting.

Under the criteria in effect prior to October 1996, a 30 
percent evaluation for sinusitis under DC 6514 was warranted 
for severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge, or crusting reflecting purulence.  The maximum 50 
percent rating was warranted for postoperative sinusitis, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  Of potential application, a 30 percent 
rating was also warranted for chronic, atrophic rhinitis with 
moderate crusting and ozena, atrophic changes.  See 38 C.F.R. 
§ 4.97, DC 6501 (1996).

Under the criteria currently in effect, a 30 percent 
evaluation under DC 6514 is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  The new regulatory 
criteria clarifies that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, DC 6514, Note (2001).

Furthermore, the regulatory changes in 1996 replaced the 
criteria for chronic, atrophic rhinitis under DC 6501 with 
two separate DCs for allergic and bacterial rhinitis.  Under 
DC 6522, allergic or vasomotor rhinitis without polyps, but 
with greater than 50-percent obstruction of nasal passage on 
both sides or complete obstruction of one side, warrants a 10 
percent evaluation.  A 30 percent rating is warranted where 
polyps are present.  Under DC 6523, bacterial rhinitis with 
permanent hypertrophy of turbinates and with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction of one side, warrants a 10 percent 
evaluation.  A 30 percent rating is warranted for 
rhinoscleroma.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).


SMP

Under applicable criteria, a veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
increased pension.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 
C.F.R. § 3.351(a)(1) (2001).



To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, the veteran must be 
a patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for the regular aid and 
attendance of another person.  See 38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351.

38 C.F.R. § 3.352(a) provides for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

It is not required that all of the above described disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions that the claimant is 
unable to perform should be considered in connection with his 
condition as a whole. It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there is a constant 
need.  Id.

Determinations that the claimant is so helpless as to be in 
need of regular aid and attendance of another will not be 
based solely on an opinion that his condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

In Turco v. Brown, 9 Vet. App. 222 (1996) the United States 
Court of Appeals for Veterans Claims (CAVC) held that in 
order to be awarded SMP on the basis of the need for aid and 
attendance, the record must show at least one of the 
enumerated factors in § 3.352(a).  Turco, supra, at 224.

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent disabling, the veteran (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is substantially confined as a direct result of his or 
her disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.351.


Additional Criteria Applicable to Both Issues

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all of the evidence and 
material of record in an appropriate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, and the benefit of the 
doubt doctrine in resolving each issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  

Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the CAVC 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Specifically, the RO advised the veteran of his 
rights under the VCAA of 2000 in the February 2002 
supplemental SOC (SSOC).  Thus, the RO, has given the veteran 
notice of the information and evidence necessary to 
substantiate a claim.  That is, during the course of the 
pendency of this claim, he has been provided with notice of 
the regulations pertaining to the claims at issue, a 
rationale of the denials, and he was notified of his 
appellate rights.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claims.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Increased Evaluation

VA clinical records document the appellant's treatment and 
diagnosis during the appeal process.  The pertinent records 
reflect only occasional treatment for sinus related 
complaints, to include nasal stuffiness and occasional 
headaches, with little treatment reflected in the last few 
years.  The most recent examination report from August 2001 
showed only minor symptoms.  While the veteran is shown to 
have chronic left frontal and maxillary sinusitis and 
allergic rhinitis, symptoms are minimal.  It was specifically 
noted that there was no purulent discharge, no tenderness, no 
crusting, and no dyspnea.  The only time the veteran 
experienced interference with breathing was when his 
turbinates were congested.  It was also specifically noted 
that periods of incapacitation due to sinusitis requiring bed 
rest and treatment by a physician were not shown.  


In so concluding that a rating in excess of 10 percent is not 
warranted, the Board is aware of the appellant's description 
that his sinusitis episodes are more severe than the current 
10 percent evaluation indicates.  His contentions, however, 
are not supported by the medical evidence of record.  The 
Board finds the descriptions of his sinus infections by 
trained medical personnel are more probative regarding the 
severity of his symptoms than those of a lay person untrained 
in medical matters.  

Thus, the Board finds that the veteran's chronic pansinusitis 
is manifested by no more than 6 incapacitating episodes per 
year which are no more than moderate in degree and do not 
require prolonged antibiotic treatment.  There is no evidence 
of significant purulence, polyps, moderate crusting, ozena, 
permanent hypertrophy of turbinates, or significant 
obstruction of nasal passage.  As such, an increased rating 
is not warranted under either the old or new criteria for 
assessing the severity of sinusitis.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for chronic pansinusitis.  
See Gilbert, supra.


Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disability at issue for 
which an increased evaluation is sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation for the disability at issue for which an increased 
evaluation is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


SMP

In this instance, the veteran has been awarded a permanent 
and total disability rating for pension purposes, therefore, 
it is recognized that he is significantly disabled.  
Nevertheless, the evidence of record fails to show that he is 
entitled to SMP on the basis of the need for regular aid and 
attendance under the present criteria.

The medical evidence shows that the veteran is able to take 
care of a significant amount of his own necessities.  While 
he does have some difficulty ambulating and uses a cane for 
the blind, the record reflects that he is not bedridden and 
is able to accomplish modified independence as to self-care.  

Here, it is clear from the medical evidence that the veteran 
is not a patient in a nursing home as he has reported that 
lives with his wife.  Moreover, while the evidence reflects 
severe visual impairment, the veteran's is not by VA 
standards, blind in both eyes or nearly so.  As indicated 
above, his bilateral vision of 20/400 and 20/80 is 
correctable to 10/160 and 10/60.  Furthermore, the record 
reflects that he is able to take part to some degree in tasks 
around the house.  

Further, there is no reflection in the record that the 
veteran requires frequent need of adjustment of any special 
prosthetic or orthopedic appliances, nor does it show that he 
is incapable of feeding himself.  It was noted by a VA 
examiner in 2001 that the veteran ambulated with the aid of a 
cane for the blind.  The record is convincing that the 
veteran is able to accomplish many of his self-bathing needs 
as indicated in March 1999.  

Moreover, there is no showing in the recent VA examinations 
or medical records that the veteran is incapacitated to the 
extent that he requires care and assistance on a regular 
basis to protect him from hazards or dangers incident to his 
daily environment.

The foregoing evidence shows that the veteran does not meet 
any of the factors listed in 38 C.F.R. § 3.352(a) for an 
award of aid and attendance benefits and in this regard his 
claim is denied.

As to the veteran's eligibility for pension benefits paid at 
the housebound rate, it is not shown that he has a single 
permanent disability rated as 100 percent disabling, the 
threshold requirement for qualification for pension benefits 
at the housebound rate.  

The record does not show that the veteran is substantially 
confined to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area.  See 38 
U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 38 C.F.R. §§ 
3.35l(d) (2001).  

Under the circumstances of this case, the Board concludes 
that the criteria for an award of SMP based on housebound 
status are not met.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for SMP.  
See Gilbert, supra.


ORDER

Entitlement to a rating in excess of 10 percent for chronic 
pansinusitis is denied.  

Entitlement to SMP is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

